Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust announces 2009 U.S. Tax Information CALGARY, Feb. 22 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces its 2009 U.S. Income Tax Information to be as follows: << ARC ENERGY TRUST 2009 U.S. INCOME TAX REPORTING >> U.S. Income Tax Information The following information is being provided to assist U.S. individual unitholders of ARC Energy Trust ("ARC") in reporting distributions received from ARC during 2009 on their Internal Revenue Service ("IRS") Form 1040, "U.S. Individual Income Tax Return" ("Form 1040"). << This summary is of a general nature only and is not intended to be legal or tax advice to any particular holder or potential holder of ARC trust units. Holders or potential holders of ARC trust units should consult their own legal and tax advisors as to their particular tax consequences of holding ARC trust units. >> Qualified Dividends In consultation with its U.S. tax advisors, ARC believes that its trust units should be properly classified as equity in a corporation, rather than debt, and that dividends paid to individual U.S. unitholders should be "qualified dividends" for U.S. federal income tax purposes. As such, the portion of the distributions made during 2009 that are considered dividends for U.S. federal income tax purposes should qualify for the reduced rate of tax applicable to long-term capital gains. However, the individual taxpayer's situation must be considered before making this determination. Trust Units Held Outside a Qualified Retirement Plan With respect to cash distributions paid during the year to U.S. individual unitholders, 15.97 percent should be reported as a return of capital (to the extent of the unitholder's U.S. tax basis in their respective units) and 84.03 percent should be reported as "qualified dividends". The table below summarizes the distributions paid by ARC in 2009. The portion of the distributions treated as "qualified dividends" should be reported on Line 9b of Form 1040, unless the fact situation of the U.S. individual unitholders determines otherwise. Commentary on page 22 of the Form 1040 Instruction Booklet for 2009 with respect to "qualified dividends" provides examples of individual situations where the dividends would not be "qualified dividends". Where, due to individual situations, the dividends are not "qualified dividends", the amount should be reported on Schedule B - Part II - Ordinary Dividends and Line 9a of Form 1040. For U.S. federal income tax purposes, in reporting a return of capital with respect to distributions received, U.S. unitholders are required to reduce the cost base of their trust units by the total amount of distributions received that represent a return of capital. This amount is non-taxable if it is a return of cost base in the trust units. If the full amount of the cost base has been recovered, any further return of capital distributions should be reported as capital gains. U.S. unitholders are encouraged to utilize the Qualified Dividends and Capital Gain Tax Worksheet of Form 1040 to determine the amount of tax that may be otherwise applicable. The full amount of the distribution paid to a non-resident of Canada is subject to a minimum 15 percent Canadian withholding tax that is withheld prior to any payments being distributed to unitholders. Where trust units are held outside a qualified retirement account, the full amount of all withholding tax should be creditable, subject to numerous limitations, for U.S. tax purposes in the year in which the withholding taxes are withheld.
